Citation Nr: 0532186	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  98-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What rating is for assignment from March 21, 1997, for 
chronic bronchitis?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which granted entitlement to 
service connection for chronic bronchitis, and assigned a 10 
percent evaluation effective from March 21, 1997.  The Board 
remanded this matter in February 2000 and August 2004 in 
order to undertake further development of the evidence.  

The claims folder is presently under the jurisdiction of the 
Boston, Massachusetts RO.  

As the veteran has disagreed with the initial rating assigned 
for this disorder, the Board has characterized the issue as 
involving the propriety of the assignment of the initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  Before November 17, 2004, chronic bronchitis was not 
manifested by pulmonary function testing results indicative 
of a forced respiratory volume in one second (FEV-1) of less 
than 71 percent of predicted; by a ratio of FEV-1 to forced 
vital capacity (FVC) of less than 71 percent of predicted; or 
by Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) findings of less than 66 
percent of predicted.

2.  From November 17, 2004, chronic bronchitis has been 
manifested by pulmonary function test findings showing a FEV-
1 of 65.8 percent of that predicted.

3.  From November 17, 2004, chronic bronchitis has not been 
manifested by pulmonary function testing results indicative 
of a FEV-1 of less than 56 of predicted; FEV-1/FVC ratio of 
less than 56 percent of that predicted; DLCO (SB) findings of 
less than 56 percent of predicted; or by a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for chronic bronchitis before November 
17, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
Diagnostic Code (Code) 6600 (2004).  

2.  The schedular criteria for the assignment of a 30 percent 
rating for chronic bronchitis, from November 17, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Code 6600.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  To this, 
the letter informed the veteran that "[I]f you have any 
additional evidence you would like us to consider in 
connection with this case, please submit it to us by January 
5, 2005."  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, VA has fulfilled its duties under the 
VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, he has not been 
prejudiced.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured any error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Regarding the concept of "harmless error," of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Service connection for chronic bronchitis was granted in 
September 1997, and a 10 percent rating, effective from March 
21, 1997, was assigned.  The veteran perfected an appeal to 
this decision.  The rating has remained in effect since.  

An April 1997 VA trachea and bronchi examination report 
includes a diagnosis of chronic bronchitis.  Pulmonary 
function testing conducted in May 1997 revealed a FEV-1 value 
of 79 percent of that predicted pre-bronchodilator.  The FEV-
1/FVC ratio was 103 percent of that predicted pre-
bronchodilator.  Predicted post-bronchodilator findings were 
not supplied.  Normal spirometry and mild obstructive 
patterns were also reported.  

At his March 1998 VA hearing, the veteran testified that his 
bronchitis caused him to have chest pain and to feel short of 
breath.  

An April 1998 VA respiratory disease examination report shows 
a diagnosis of asthmatic bronchitis.  The veteran complained 
of bi-weekly recurrent bouts of bronchitis with bi-weekly 
episodes of asthma.  VA pulmonary function testing conducted 
in May 1998 revealed a FEV-1 value of 73 percent of that 
predicted pre-bronchodilator.  The FEV-1/FVC ratio was noted 
to be 85 percent (actual) and 84 percent of that predicted 
pre-bronchodilator.  Predicted post-bronchodilator findings 
were not supplied.  Normal spirometry with mild 
hyperinflation and moderate air trapping was reported.  
Airway resistance and conductance were normal.
  
Private pulmonary function testing accomplished in November 
2002 revealed FEV-1 values of 84, 79, and 80 percent.  The 
FEV-1/FVC ratio was 99, 98, and 114 percent.  It is not clear 
from the report whether or not these findings were "pre" or 
"post" bronchodilator use.  

The report of a January 2004 VA respiratory examination notes 
a diagnosis of chronic bronchitis with recurrent acute 
bacterial exacerbations and related pneumonitis.  

VA pulmonary function testing in February 2004 revealed a 
FEV-1 value of 79.5 percent of that predicted pre-
bronchodilator, and 82.7 percent of predicted post-
bronchodilator.  The FEV-1/FVC ratio was 82 percent (actual) 
pre-bronchodilator, and 87 percent (actual) post-
bronchodilator.  The study revealed that a restrictive defect 
may be present.  

VA pulmonary function testing conducted on November 17, 2004, 
revealed a FEV-1 value of 65.8 percent of that predicted 
post-bronchodilator.  The FEV-1/FVC ratio was 82 percent 
(actual) post-bronchodilator.  Pre-bronchilator testing was 
not reported.  DLCO (SB), also post-bronchilator, was 81.6 
percent (actual).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The veteran's chronic bronchitis has been rated under 
38 C.F.R. § 4.97, Code 6600 of the Rating Schedule.  Under 
Code 6600, a 10 percent evaluation is warranted for chronic 
bronchitis when FEV-1 or FEV-1/FVC is 71-80 percent of 
predicted, or (DLCO (SB)) is 66-80 percent of predicted.  A 
30 percent evaluation is warranted when FEV-1 or FEV-1/FVC is 
56 to 70 percent of predicted, or DLCO (SB) is 56 to 65 
percent of predicted.  A 60 percent rating is warranted when 
either FEV-1, FEV-1/FVC, or DLCO (SB) is 40 to 55 percent 
predicted, or when maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

The results of the pulmonary function test used in assigning 
a disability rating are those after bronchodilation.  See 61 
Fed. Reg. 46,723 (September 5, 1996).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Rating in Excess of 10 Percent Before November 17, 2004

To warrant the next higher, 30 percent rating, the evidence 
must show a FEV-1 or FEV-1/FVC of 56 to 70 percent of that 
predicted, or DLCO (SB) findings which are 56 to 65 percent 
of that predicted.  Before November 17, 2004, none of these 
criteria were met.  Pulmonary function studies afforded the 
veteran in May 1997, May 1998, November 2002, and February 
2004 did not produce results that warranted more than a 10 
percent rating.  Thus, a rating in excess of 10 percent 
rating for the period before November 17, 2004, is not 
indicated.  

Rating in Excess of 10 Percent From November 17, 2004

To warrant a 30 percent rating the evidence must show, as 
cited above, either FEV-1, FEV-1/FVC, or DLCO (SB) findings 
which are 56 to 65 percent of that predicted.  On November 
17, 2004, a VA pulmonary function test revealed that day, a 
post-bronchilator FEV-1 finding of 65.8.  While this is 
barely less than 66 percent, it is still less than 66 
percent.  Accordingly, after resolving reasonable doubt in 
the veteran's favor, the criteria for a 30 percent rating are 
met for the period from November 17, 2004.  To this extent, 
the benefit sought on appeal is granted.  

The Board notes, however, that pulmonary function test 
findings reflective of either FEV-1 of less than 56 of 
predicted; FEV-1/FVC ratio of less than 56 percent of that 
predicted; DLCO (SB) findings of less than 56 percent of 
predicted; or by maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit), the criteria 
necessary for a 60 percent rating under Code 6600, are not 
demonstrated by the evidence of record either before or after 
November 17, 2004.  As such, an evaluation in excess of 30 
percent is not in order.


ORDER

Entitlement to a rating in excess of 10 percent for chronic 
bronchitis before November 17, 2004, is denied.

Entitlement to a rating of 30 percent for chronic bronchitis 
from November 17, 2004, is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


